DETAILED ACTION
This action is responsive to the application filed on October 12, 2020.
Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Foreign Priority
The foreign priority date considered for this application is August 28, 2020.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statements dated October 12, 2020 and March 14, 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Drawings
The drawings filed on October 12, 2020 are acceptable for examination purposes.

Claim Objections
Claim 1 (and similar for claims 9 and 17) is objected to because of the following informalities:  The claim limitation in lines 9-10 recites “displaying, on the web based user interface, the  workflow diagram for viewing of the at least one RPA workflow”.    	There is no a previous rendering action in the claim language. Please remove the term as indicated above. Appropriate correction is required.
Claim 2 (and similar for claims 10 and 18) is objected to because of the following informalities:  The claim language recites “ further comprising providing non-linear navigation function for navigating on the  workflow diagram”.    	There is no a previous rendering action in the claim language. In addition, there is no a previous mention of a series of operations in the language. Please remove the terms as indicated above. Appropriate correction is required.
Claim 3 (and similar for claim 19) is objected to because of the following informalities:  The claim language recites in line 1 “ further comprising:”.    	There is no a previous mention of a series of operations in the language. Please remove the sentence as indicated above. Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  The claim language recites in lines 7-8 “generating, a visual representation of the one or more workflow differences on at least one of [[the]] a first workflow diagram and the second workflow diagram;”.    	There is no a previous mention of a first workflow diagram in the language. Please replace the term as indicated above. Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  The claim language recites “The computer program of claim [[17]] 19, wherein the visual representation of differences between the selected at least two RPA workflows further comprises a specified color and a specified place to represent the differences on a display.”.    	This claim should depend from claim 19. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-10 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Thangaraj et al. (US Pub. No. 2021/0286597 – hereinafter Thangaraj).
  	With respect to claim 1, Thangaraj teaches a computer-implemented method for viewing at least one robotic process automation (RPA) workflow using a web based user interface (see figure 1 and paragraph [0025], an environment 100 within which systems and methods for combining BPM and RPA into a unified BPM and RPA process can be implemented. The environment 100 may include a data network 110 (e.g., an Internet or a computing cloud), end user(s) 105, client device(s) 120 associated with the end user 105, and a system 170 for combining BPM and RPA into a unified BPM and RPA process), the method comprising:   	accessing, a web based user interface (see figure 1, web browser 140 and paragraphs [0026], [0028]-[0029], the system 170 may include a BPM process modeler 175, an RPA process modeler 180, and an application server 185. The client device 120 may include a user interface 130. Furthermore, a web browser 140 may be running on the client device 120 and rendered using the user interface 130. The web browser 140 may communicate with the application server 185 via the data network 110).   	identifying the at least one RPA workflow for viewing on the web based user interface (see figures 2-3 (and related paragraphs) and paragraph [0031], the RPA process flow may be visualized to a user via a single user interface. The method 200 may further include receiving, from the user, a selection of the one or more RPA tasks. The one or more RPA tasks may be added to the BPM process flow. See paragraph [0040] and figure 3, the user may add one or more RPA tasks to the BPM process flow. In an example embodiment, RPA tasks may be pre-modeled so that the user may select the one or more RPA tasks from a list of RPA tasks. In a further example embodiment, the user may create the one or more RPA tasks. At block 315, the end user 105 may open an RPA process modeler associated with the system 170. The end user 105 may then create an RPA process flow at block 320. The RPA process flow may have one or more RPA models for executing the one or more RPA tasks. At block 335, the one or more RPA models may be linked to a BPM model associated with the BPM process flow. The one or more RPA models may be used for execution of the one or more RPA tasks).   	generating, using a workflow object model component, a workflow diagram for the identified at least one RPA workflow (see figures 5-6 (and related paragraphs) and paragraphs [0043]-[0044], illustrating a task of the RPA process. The RPA task may include steps such as, performing OCR, opening an application (i.e. object components)).   	rendering, using a web based visualization engine component, the generated workflow diagram for the identified at least one RPA workflow (see figures 5-6 (and related paragraphs) and paragraphs [0043]-[0044], illustrating a task of the RPA process. The RPA task may include steps such as, performing OCR, opening an application (i.e. object components)) and   	displaying, on the web based user interface, the rendered workflow diagram for viewing of the at least one RPA workflow (see figures 5-6 (and related paragraphs) and paragraph [0043], illustrating a task of the RPA process. The RPA task may include steps such as, performing OCR, opening an application (i.e. object components)).  	With respect to claim 2, Thangaraj teaches wherein executing the series of operations further comprising providing non-linear navigation function for navigating on the rendered workflow diagram (see figures 5-6).
  	With respect to claims 9-10, the claims are directed to a system that corresponds to the method recited in claims 1-2, respectively (see the rejection of claims 1-2 above; wherein Thangaraj also teaches such a system in figure 7).  	With respect to claims 17-18, the claims are directed to a medium that corresponds to the method recited in claims 1-2, respectively (see the rejection of claims 1-2 above; wherein Thangaraj also teaches such a medium in figure 7 and paragraph [0048]).

Allowable Subject Matter
Claims 3-8, 11-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Rashid et al. (US Pub. No. 2020/0401431) set forth a method receiving a request from a robotic process automation engine to identify a target user interface control element in a webpage represented by a current master data frame. The current master data frame comprises a current document object model (DOM). The method can determine that a target user interface control element identifier associated with the target user interface control element is absent in the current DOM. The method can retrieve an archived version of the target user interface control element from an archived master data frame of the webpage. The method can find an equivalent user interface control element within the current master data frame based at least on the archived version of the target user interface control element, and output an equivalent user interface control element identifier associated with the equivalent user interface control element (see abstract).
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192